Title: Enclosure: Will of Tadeusz Kosciuszko, 28 June 1806
From: Kosciuszko, Tadeusz (Thaddeus) Andrzej Bonawentura
To: 


                        
                            Know all men by these presents that I Tharde Kosciusko formerly an officer of the United States of America in their Revolutionary War against Great Britain, & a Native of Lituanie in Poland,  at  present residing at Paris do hereby will & direct that at my decease the sum of Three thousand seven hundred & Four Dollars Currency of the aforesaid United States shall of right be possessed by & delivered over to the full enjoyment & use of Kosciusko Armstrong the son of Genl John Armstrong Minister Plenipotentiary of said States at Paris; for the security & performance whereof, I do hereby instruct and authorize my only lawful Executor in the said United States, Thomas Jefferson President thereof to reserve in trust for that special purpose, of the Funds he already holds belonging to me, the aforesaid sum of Three thousand seven hundred & four Dollars in principal to be paid by him  the said Thomas Jefferson immediately after my decease to him the aforesaid Kosciusko Armstrong & in case of his death to the use & benefit of his surviving Brothers.
                            Given under my hand & seal at Paris this twenty  eighth day of June One thousand eight hundred & six.
                            
                                Thade Kosciuszko
                            
                        
                        
                            In presence of
                            
                                Charles Carter,
                                James M Morris
                            
                        
                    